DETAILED ACTION
The Office Action is responsive to the communication filed on 4/29/2021.
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristine Yates, Reg. No. 75,573, on May 13, 2021.

The application has been amended as follows: 
See attached Examiner’s Amendment


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-7
Regarding claim 1, the prior art as described in the prosecution history describes:
A system, for facilitating object-based cross-domain industrial automation control, comprising:
	a memory that stores executable components; and
	a processor, functionally coupled to the memory, that executes the executable components, the executable components comprising:

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
an object library component configured to: 
maintain, in an object library, an object comprising a device property that an automated control device programming environment utilizes to perform actions associated with an automated control device and a visualization property that an automation visualization programming environment utilizes to generate a display element corresponding to the object, wherein the automated control device programming environment comprises an industrial control application, and wherein the automation visualization programming environment comprises a human machine interface (HMI) application; and
in response to a modification of a property value of the object, automatically deploy a modified version of the object to the automated control device programming environment and to the automation visualization programming environment; 
the automated control device programming environment functionally coupled to the object library component and configured to: 

in response to receiving the modified version of the object from the object library component, incorporate the modified version into the industrial control application; and
the automation visualization programming environment functionally coupled to the object library component and configured to: 
generate, based at least on the visualization property, display elements corresponding to the object; and
in response to receiving the modified version of the object from the object library component, incorporate the modified version into the HMI application.

Dependent claims 2-7 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 8-14
Independent claim 8 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 9-14 depend from independent claim 8 and are allowable for the same reasons as described above.


Claims 15-20
Independent claim 15 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 16-20 depend from independent claim 15 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Christopher E. Everett/Primary Examiner, Art Unit 2116